PER CURIAM.
This is an appeal from a final order assessing attorney’s fees and costs against a surviving spouse, which fees and costs were incurred by the personal representative of the estate in defending certain unsuccessful actions brought by the surviving spouse against the estate. We affirm this order upon a holding that the circuit court sitting in probate had the authority to assess such fees and costs against the surviving spouse herein under the authority of Section 733.106(4), Florida Statutes (1981). See In re Estate of Gerhart v. Belcher, 220 So.2d 655, 657 (Fla. 3d DCA 1969), and cases collected.
Affirmed.